RylaND, Judge.
This was a suit before the law commissioner of St. Louis, on a contract of affreightment.
The boat undertook to transport a pianoforte from New Orleans to St. Louis, for the plaintiff. The plaintiff alleged that the piano was injured and damaged in this transportation. The captain of the boat appeared to the action, and filed his answer, denying that any injury was done to the piano, while it was being transported and delivered to the plaintiff.
The parties submitted the issue to the decision of the commissioner, without a jury. He found for the plaintiff and assessed the damages at fifty dollars.
No exception was taken on the trial; the testimony was heard, and the defendant (the decision being for the plaintiff,) moved for a new trial; his motion being overruled, he appealed to this court, having tendered his bill of exceptions, in which the evidence on the trial is preserved.
This case, therefore, presents to this court nothing, except the finding of the court below on the evidence, and we are called on to review that finding.
It has long been the practice of this court to refuse to interfere in such cases, and we see no reason now to depart from it. The other Judges concurring, the judgment below is affirmed.